For the following Funds (All MFS® Retail Funds): MASSACHUSETTS INVESTORS GROWTH STOCK FUND MFS® LIFETIME® 2010 FUND MASSACHUSETTS INVESTORS TRUST MFS® LIFETIME® 2020 FUND MFS® AGGRESSIVE GROWTH ALLOCATION FUND MFS® LIFETIME® 2030 FUND MFS® BLENDED RESEARCH® CORE EQUITY FUND MFS® LIFETIME® 2040 FUND MFS® BOND FUND MFS® LIFETIME® RETIREMENT INCOME FUND MFS® CASH RESERVE FUND MFS® LIMITED MATURITY FUND MFS® CONSERVATIVE ALLOCATION FUND MFS® MID CAP GROWTH FUND MFS® CORE EQUITY FUND MFS® MID CAP VALUE FUND MFS® CORE GROWTH FUND MFS® MODERATE ALLOCATION FUND MFS® DIVERSIFIED INCOME FUND MFS® MONEY MARKET FUND MFS® DIVERSIFIED TARGET RETURN FUND MFS® MUNICIPAL HIGH INCOME FUND MFS® EMERGING MARKETS DEBT FUND MFS® MUNICIPAL INCOME FUND MFS® EMERGING MARKETS EQUITY FUND MFS® MUNICIPAL LIMITED MATURITY FUND MFS® GLOBAL EQUITY FUND MFS® NEW DISCOVERY FUND MFS® GLOBAL GROWTH FUND MFS® RESEARCH BOND FUND MFS® GLOBAL REAL ESTATE FUND MFS® RESEARCH BOND FUND J MFS® GLOBAL TOTAL RETURN FUND MFS® RESEARCH FUND MFS® GOVERNMENT MONEY MARKET FUND MFS® RESEARCH INTERNATIONAL FUND MFS® GOVERNMENT SECURITIES FUND MFS® SECTOR ROTATIONAL FUND MFS® GROWTH ALLOCATION FUND MFS® STRATEGIC INCOME FUND MFS® GROWTH FUND MFS® TECHNOLOGY FUND MFS® HIGH INCOME FUND MFS® TOTAL RETURN FUND MFS® HIGH YIELD OPPORTUNITIES FUND MFS® UTILITIES FUND MFS® INFLATION-ADJUSTED BOND FUND MFS® VALUE FUND MFS® INTERNATIONAL DIVERSIFICATION FUND MFS® MUNICIPAL STATE FUNDS: MFS® INTERNATIONAL GROWTH FUND AL, AR, CA, FL, GA, MD, MA, MS, MFS® INTERNATIONAL NEW DISCOVERY FUND NY, NC, PA, SC, TN, VA, WV MFS® INTERNATIONAL VALUE FUND Supplement to the Current Statement of Additional Information – Part II This SAI Part II supplement supersedes and replaces the Funds’ SAI Part II supplements dated July 2, 2009, December 1, 2009, February 1, 2010, and February 28, 2010. Effective February 1, 2010, between the first and second paragraphs of the sub-section entitled “Investment Adviser” under the main heading “Management of the Fund,” the following paragraph is inserted: 1 As of February 1, 2010, MFS has signed the Principles for Responsible Investment (PRI), an investor initiative in partnership with the United Nations Environment Programme Finance Initiative and the United Nations Global Compact.As a signatory to the PRI, where consistent with its fiduciary responsibilities, MFS aspires to: incorporate environmental, social and corporate governance (ESG) issues into its investment analysis and decision-making processes; be an active owner and incorporate ESG issues into its ownership policies and practices; seek appropriate disclosure on ESG issues by the entities in which it invests; promote acceptance and implementation of the PRI within the investment industry; work to enhance the effectiveness in implementing the PRI; and report on activities and progress toward implementing the PRI.While MFS aspires to follow the PRI where consistent with its fiduciary responsibilities, signing the PRI is not a legal commitment to do so and MFS may take actions that may be inconsistent with the PRI or may fail to take actions that would be consistent with the PRI. Effective April 30, 2010, the sub-section entitled “Trustees/Officers” under the main heading “Management of the Fund” is restated in its entirety as follows: Trustees/Officers Board Leadership Structure and Oversight — The following provides an overview of the leadership structure of the Board of Trustees of the MFS Funds (the “Board”) and the Board’s oversight of the Funds’ risk management process.The Board consists of twelve Trustees, ten of whom are not “interested persons” (as defined in the 1940 Act) of the Fund (the “Independent Trustees”).An Independent Trustee serves as Chair of the Trustees.In addition, each of the seven standing Committees of the Board, to which the Board has delegated certain authority and oversight responsibilities, is comprised exclusively of Independent Trustees.For a description of the oversight functions of each of the Committees, see “Committees” in Appendix A to Part I of this SAI.Three of the Committees have as members all of the Independent Trustees, and the remaining Committees have four to six Independent Trustees as members.In connection with each of the Board’s regular meetings, the Independent Trustees meet separately from MFS with their counsel and with the Funds’ Independent Chief Compliance Officer.The Board reviews its leadership structure periodically and believes that its structure is appropriate to enable the board to exercise its oversight of the Funds. 2 The MFS Funds have retained MFS as the Funds’ investment adviser and administrator.MFS provides the Funds with investment advisory services, and is responsible for day-to-day administration of the Funds and management of the risks that arise from the Funds' investments and operations.Employees of MFS serve as the Funds’ officers, including the Funds’ principal executive officer.The Board provides oversight of the services provided by MFS, including the risk management activities.In addition, each Committee of the Board provides oversight of MFS’ risk management activities with respect to the particular activities within the Committee’s purview.In the course of providing oversight, the Board and the Committees receive a wide range of reports on the Funds’ activities, including regarding each Fund’s investment portfolio, the compliance of the Funds with applicable laws, and the Funds’ financial accounting and reporting.The Board and the relevant Committees meet periodically with MFS’ Chief Regulatory Officer, MFS’ Chief Enterprise Risk Officer, and MFS’ Chief Investment Risk Officer to receive reports on MFS’ risk management activities.The Board also meets periodically with the Funds’ Independent Chief Compliance Officer to receive reports regarding the compliance of the Funds with the federal securities laws and the Funds’ internal compliance policies and procedures.In addition, the Board meets periodically with the portfolio managers of the Funds to receive reports regarding the management of the Funds, including their investment risks. Trustees and Officers — Identification and Background — The identification and background of the Trustees and Officers of the Trust, as well as an overview of the considerations that led the Board to conclude that each individual serving as a Trustee of the Fund should so serve, are set forth in Appendix A of this Part II. 3 Effective February 1, 2010, Valley Forge Capital Advisors, Inc. (“Valley Forge”) no longer serves as the sub-adviser of the MFS Sector Rotational Fund. MFS has assumed responsibility for day-to-day management of the fund’s portfolio. All references to Valley Forge as the investment-sub-adviser of the fund are hereby deleted in their entirety. Effective February 1, 2010, G. Michael Mara no longer serves as a portfolio manager of the MFS Sector Rotational Fund. Matthew W. Krummell is primarily responsible for the day-to-day management of the fund. All references to Mr. Mara as a portfolio manager of the fund are hereby deleted in their entirety. Effective December 1, 2009, the section entitled “Sales Charge Waivers” is hereby deleted in its entirety. Effective April 30, 2010, the following information is inserted immediately after the footnotes to the table under Appendix A entitled “Trustees And Officers – Identification and Background”: The following provides an overview of the considerations that led the Board to conclude that each individual serving as a Trustee of the Trust should so serve.The current members of the Board have joined the Board at different points in time since 1989.Generally, no one factor was decisive in the original selection of an individual to join the Board.Among the factors the Board considered when concluding that an individual should serve on the Board were the following: (i) the individual’s business and professional experience and accomplishments; (ii) the individuals ability to work effectively with the other members of the Board; (iii) the individual’s prior experience, if any, serving on the boards of public companies (including, where relevant, other investment companies) and other complex enterprises and organizations; and (iv) how the individual’s skills, experience and attributes would contribute to an appropriate mix of relevant skills and experience on the Board. 4 With respect to each current Trustee, the individual’s substantial professional accomplishments and prior experience, including, in some cases, in fields related to the operations of the Fund, were a significant factor in the determination that the individual should serve as a Trustee of the Trust.Following is a summary of each Trustee’s professional experience and additional considerations that contributed to the Board’s conclusion that an individual should serve on the Board: Robert E. Butler, CPA Mr.
